       Case 2:19-cv-00184-SVW-AS Document 32 Filed 09/27/19 Page 1 of 1 Page ID #:163
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     for the District of California                           on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
2:19-cv-00184                               1/9/2019                                         for the District of California
PLAINTIFF                                                                    DEFENDANT
JOSEPH A. BRANDSTETTER, an individual                                         DISTRIBUTED CREATION, INC., a Delaware
                                                                              corporation; and DOES 1 through 200, inclusive



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 2,233,425                                3/23/1999                  JOSEPH A. BRANDSTETTER

2 2,236,471                                 4/6/1999                  JOSEPH A. BRANDSTETTER

3 3,010,911                                11/1/2005                  JOSEPH A. BRANDSTETTER

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT


        Stipulation of Dismissal


CLERK                                                        (BY) DEPUTY CLERK                                          DATE

    Kiry K. Gray                                                /s/ Margo Mead                                                9/27/2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
